The Evaluation of the PEACE Programme (debate)
The next item is the report by Bairbre de Brún, on behalf of the Committee on Regional Development, on the evaluation of the PEACE Programme and strategies for the future.
Rapporteur. - Mr President, the Peace and Reconciliation Programme helped the national peace and reconciliation process in Ireland to a great extent.
EUR 750 million was allocated from the first programme, PEACE I, between 1995 and 1999 and EUR 994 million from the second programme, PEACE II, between 2000 and 2007. EUR 333 will be allocated from the third programme, PEACE III, from now until 2013.
The money allocated was used to great benefit in giving support to those who wanted to renounce conflict and take part in the reconciliation process. Those sums of money were a good investment, as we can now see, as an enterprise economy emerges in Northern Ireland and the border counties.
The reconciliation and peace-building process is an ongoing one. A power-sharing executive in Belfast now deals with local matters for the local people. An important investment conference took place in Belfast ten days ago where investors enthusiastically studied investment opportunities. These steps highlight a new confidence in our political and economic future. PEACE's input and the input of International Fund for Ireland, which the European Union contributes the most to, played a large part in inspiring confidence.
As the participants begin the implementation of the third programme, PEACE III,
it is my pleasure to give the Parliament's opinion of the work and a number of reviews on the role of PEACE in the future. I would like to thank the members of the Regional Development Committee for their support and the shadow rapporteurs for all their input.
Participation, recognising interdependence, the promotion of diversity and the successful elimination of inequality are all important elements in making peace and in rebuilding a society, as well as the protection and the promotion of human rights.
In the PEACE programmes, the people most affected by the conflict were empowered with confidence to actively help with building-peace. The empowerment of local people is central to the PEACE programme and I would like to use this occasion to honour the voluntary organisations, businesses, community groups and local councillors and those working with former prisoners and with victims and survivors for their tremendous commitment to the community and to the reconciliation process.
The cooperation between participants in programmes funded by PEACE should not stop when these programmes come to an end. We ask the government departments to promote this work, which it initiated so effectively, and to ensure that this valuable work continues to be funded. Some way should be found to enable victim support groups and survivors to have access to financial support when funding from PEACE comes to an end.
Of course, something can be given back too and experiences can be shared about the elements of the initiatives funded by PEACE I and the International Fund for Ireland which succeeded. Experiences from these initiatives should be shared with those undertaking peace-building work internationally and those possibilities are being discussed right now.
This Report attempts to present to you the lessons which can be learned and I welcome this debate tonight.
Member of the Commission. - Mr President, honourable Members, Ms de Brún, let me start by thanking you very much for the excellent work on the evaluation of the PEACE programme and also strategies for the future. The Commission shares with you the opinion that the European Union's interventions in support of the peace process in Northern Ireland have contributed in bringing the two communities closer together and have helped the development of cross-community and cross-border linkages.
The Commission also recognises that peace-building is a long-term and multi-dimensional process and we also recognise that peace-building requires a flexible approach and the willingness to allow for experimentation and the adoption of innovative measures. But perhaps the most important lesson learned from the PEACE programme is the effectiveness of the bottom-up approach. This has enabled people and organisations working on the ground to tackle the problems and issues faced by the communities at local level. It has brought people from both communities together and given them, very importantly, a sense of ownership of, and the responsibility for, the peace process.
Targeting those most affected by the conflict is important, but the projects dealing with young people, our future, have been equally important in changing attitudes and perceptions. Last but not least we have learned that the projects in support of women are essential since the role of women in peace-building and promoting reconciliation is a key factor in bringing stability and durability to the process.
The Commission also considers that the experience of the EU interventions in Northern Ireland and the peace-building initiatives should indeed be recorded with the objective of passing on good practice to other areas of the world, emerging from conflict or facing similar problems of social integration. I know that Northern Ireland is actively working on the establishment of a centre for conflict resolution and they have my support in taking this forward.
Allow me also to mention the successful Northern Ireland workshop during the Open Days in October last year. Indeed, not only was the event fully booked but it generated a network which is currently being set up for sharing experience on peace and reconciliation. It will also be followed up by a workshop during this year's Open Days, in early October.
I shall stop here. I thank you for your excellent report and shall now listen to Parliament's debate.
on behalf of the PPE-DE Group. - (NL) When there are very unusual circumstances in Europe, we have to apply very unusual measures, and in this case a really tailor-made and innovative solution has been found, thanks to resources from the Regional Development Fund.
We have really reached people's hearts with this, we have reached into their homes and we have been able to work in social organisations where trust is so important: people's trust in their surrounding areas, which, with the great tensions there were in Northern Ireland, was so desperately needed. In that connection, I agree entirely with Commissioner Hübner that this is a good example of a case where instruments like this, resources like this, need to be used, just as in similar situations, such as Cyprus.
Mr Nicholson, the shadow rapporteur for the Group of the European People's Party (Christian Democrats) and European Democrats, has missed his plane, so I am speaking first. I should like to say that, as coordinator, I fully support the Peace III Programme, especially the role of the people and - as I have already said - the cross-border aspects. The fact that people in the rest of Ireland are affected, as well as the infrastructure, is very important.
on behalf of the PSE Group. - Mr President, you cannot put a price on peace, but the series of PEACE programmes in Northern Ireland since 1995 have supported the peace process in Ireland with a goal of reinforcing a peaceful and stable society and promoting reconciliation in the region. I congratulate Bairbre de Brún on this own-initiative report, which describes the positive results and best practice gained from this EU programme. The peace-building aspect of the programme is crucial for the future of Northern Ireland and offers lessons for other EU Member States with a history of conflict.
The PEACE II programme allowed for valuable exchanges of experience between areas - including Albania, Belarus, Moldavia, Serbia, Ukraine and Bosnia. I welcome the current discussion on the possibilities of creating a Europe-wide network of regions and cities that are coming out of conflict, that have experience in coming out of conflict or that are living with conflict and exclusion. Reconciliation is a long-term process and I support the continuation of the PEACE programme. Within the process it is important to involve local communities, and Mrs de Brún's report highlights the wide range of projects including childcare, after-school projects, enterprise parks and small business enterprise, in both the rural and urban areas. Many of the projects funded under PEACE were set up to serve local requirements. They also attracted a wide range of diverse participants to seek a common aim or benefit and help in developing models for public engagement in policy development. Women's groups played a very positive role in peace-building. I thank Mrs de Brún and I hope that all will support this constructive report.
on behalf of the ALDE Group. - Mr President, first of all I want to congratulate the rapporteur, Bairbre de Brún, on her excellent report, which highlights the significant contribution of the PEACE programme to fostering peace and reconciliation in Northern Ireland and the border counties. It also outlines how lessons learned and best practice achieved should be shared with those who are engaged in other international peace-building work.
I am pleased that the rapporteur accepted my amendment, which states that it is vital that peace-building programmes, in particular those involving community and voluntary groups, continue to be financially supported when the PEACE funds come to an end. Indeed, the report makes it clear that government departments on both sides of the border should ensure mainstream funding continues for this very important work, once EU funding finishes. It is crucial that we do not pull the plug on community and voluntary groups that are engaged in this valuable work. That would break trust with communities and would diminish much of the good work under way. Community and voluntary organisations need to be able to work to a strategic plan and not on a short-term basis where they cannot plan for the future.
In this context, it is also important that those groups are not caught out in the funding gap between PEACE II and PEACE III. I have written to the Commission and received a response on this issue. Before I came down to the Chamber tonight, I once again had a look at the long list of community groups on both sides of the border who have received PEACE funds and who have been actively involved in peace-building, in reconciliation and in regeneration projects. The EU can be assured that PEACE money was well spent and that the added value of volunteer time and volunteer work has made the PEACE programme a model for value for money.
We often speak in this House of bringing Europe closer to the citizens. The PEACE programme was, and is, a tangible mechanism to connect Europe with the citizens. As Commissioner Hübner has said here this evening, it shows the value of the bottom-up approach and also highlights the important role of women in peace-building. This is an example of the EU reaching out to its citizens, acting as a catalyst for change and, in this case, citizens responding fully and wholeheartedly.
on behalf on the UEN Group. - Mr President, I would first like to say that I welcome this report. When Northern Ireland was divided by conflict and strife the leaders and the Institutions of the European Union gave special support and encouragement to the people of the North in helping them on the road to peace. As the rapporteur Bairbre de Brún stated, that support was worth EUR 1.65 billion and there is still another EUR 333 million to come.
I would like to congratulate the rapporteur Bairbre de Brún. It is a strange, however, that amongst the people who received the most advantage and support from the campaign to help give financial support, it is Sinn Féin that is against the Lisbon Treaty and against the European process. The leader of Sinn Féin, Gerry Adams, seldom makes any reference to this EUR 1.65 billion. If we listened to them, Ireland would not be in the European Union. We would not be in the system to receive money for the peace process in Europe. And I must say that it is this fact which most disappoints me this afternoon in Parliament.
Mr President, this is a report of verbiage, not substance, just as much of the PEACE funding itself was spent upon froth.
The irony, of course, of an IRA/Sinn Féin MEP being rapporteur on a report on peace will not be lost on thousands of people in Northern Ireland whom her wicked organisation made victims through its pernicious terrorist campaign.
It is no surprise to me that she can produce a report talking about peace without a single blushing reference, without a scintilla of regret as to how we came to need peace: because, make no mistake about it, of her IRA's decades of terror.
Nor am I surprised that she makes no mention of one of the gross failures of the PEACE programme, namely the inequality in distribution between the two communities in Northern Ireland, with the Protestant Unionist community not getting its fair share of funding. Not something, of course, likely to concern Miss de Brún.
Finally, let me place on record that the relative peace we have today in Northern Ireland is primarily due not to some EU peace programme but to the remarkable tenacity, courage and sacrifice of our marvellous security forces, who faced down the IRA which robbed us of peace for so long.
Mr President, the PEACE programme has contributed to the peace process in Northern Ireland not only in terms of financial assistance but also by helping to bring the two communities together. Its approach has been to work with civil society and NGOs to promote active citizenship. It has allowed the individuals involved to seek solutions to their own problems. This is an example of the Commission's contribution to peace-building and reconciliation, and it should be congratulated on this.
The report refers to sharing the experience gained by PEACE with other regions facing similar problems. As a Member from Cyprus, I think it would be extremely interesting to put this experience into effect in the case of Cyprus. I call on the Government of Cyprus and on the Commission to examine this possibility as a component in the provisions of any political settlement.
(EL) Mr President, the PEACE Programme has shown the contribution it can make towards peaceful coexistence and conciliation between the different communities in Northern Ireland. Given our assured support for the continuation of this programme in Ireland, allow me to underline the following.
The programme is a shining example of the good practice that can and must be applied in other regions of the EU, such as Cyprus. The way in which the PEACE Programme is implemented and especially how it is managed by local partnerships and NGOs; the development of inter-community schemes; easier access to funding for schemes or groups unable be funded from other Community or national sources: all this provides valuable experience. It points to ways and means to be adopted more widely in programmes governed by the Structural Funds. Such an approach works upwards from the grass roots, particularly in programmes focusing on local development, and the fight against poverty and social exclusion.
(FR) Mr President, Commissioner, ladies and gentlemen, I must begin by highlighting the excellent results that have been achieved through PEACE I and PEACE II, most particularly for the beneficiaries of those programmes in Ireland - in Northern Ireland - to whom both dignity and hope have now been restored. That said, I should like to make two particular points, Commissioner, on which I hope you can obtain genuinely successful outcomes.
Firstly, as Ms de Brún has urged in her report, the British and Irish Governments really need to get behind the decisions taken by Parliament, the Commission and the Council, so that temporary and complementary arrangements can be put in place through their joint efforts.
Secondly, Commissioner, as you are in charge of the task force, you will not be surprised if I urge you to ensure that we take an integrated approach, in the interests of consistency among the various agencies involved, consistency among the different programmes and funds, and consistency between different geographical areas.
Last but not least, I hope that the Irish example will provide a valuable lesson for other countries throughout the world.
Mr President, why are we passing this resolution? Is it a specific remedy to an identified problem? Or are we rather passing it to make ourselves feel better, to feel that we have done our little bit for the peace process?
I ask that question with some regret. I am as big a supporter of the peace process in Northern Ireland as any Member of this Chamber and, indeed, possibly rather more than some. Being on one side Ulster Catholic, on the other, Scots Presbyterian, I have always felt that I have something of a personal stake in power sharing.
But the peace process is not guaranteed by external subventions. On the contrary, there is a danger that this flow of money turns what was an enterprising and thrifty part of the world in to a subsidy junkie, dependent on handouts from elsewhere.
Ask yourselves - I put this quite seriously - when you sign those cheques for those hundreds of millions of euros, whether you actually think you are buying stability and peace in that part of the world, or whether you are not just allowing yourselves to feel slightly better for a few minutes.
The idea that political violence is caused by deprivation is simply not borne out in reality. It is one of the many ideas that derive from Karl Marx and, like a lot of his ideas, it sounds plausible on the page, but it turns out not to be true in reality.
The most subsidised territory in the world, more than anywhere in Africa per capita, is Palestine, which is also one of the most violent.
The truth is that, if we want to support the peace process in Northern Ireland, we have to create a genuine democracy there, where there is a genuine opposition and the ability to change your government. If you do that, we will not need the money.
Mr President, I welcome this report from Bairbre de Brún, and I would like to congratulate all the people who made a contribution to the report, in particular the shadow rapporteur, Jim Nicholson, Marian Harkin and all the people involved.
The Peace III Programme is up and running, with EUR 333 million going into an area, helping the whole infrastructure and Community development in Northern Ireland and in the border counties. I think the three PEACE programmes have made a huge contribution in bringing about peace in this area. I would like to congratulate all the people involved in getting it together, but also all of the political parties in Northern Ireland and the community groups who have worked together to make sure that the peace programme continues to work.
I also welcome the task force that has been set up in Northern Ireland, but I think that a task force is also needed in the six border counties in the Republic to deal with infrastructure development in that area. It is unfortunate that the Irish Government has not done likewise in relation to those six counties. It is something that should be looked at because those counties also suffered over a period of 30 to 35 years. We need that kind of initiative in those six county areas. I would welcome the Irish Government putting that in place.
Again, thank you to all those involved.
(DE) Mr President, surely there is scarcely anyone here in Parliament who harbours any real doubts about the success of the PEACE programme in terms of both its tangible contribution to economic and social cohesion and its contribution to enhanced local involvement through active citizenship and the participation of civil society in peace-building.
The report, drafted on the initiative of the Committee on Regional Development, rightly emphasises the valuable experience that has been amassed through this unique and highly innovative structural programme as well as highlighting the things that could be done better in future, the challenges that remain to be met and the conclusions that can be drawn.
As someone who is closely involved with the regional policy of the EU, I am keenly aware of the need to develop cross-border activities and strongly support cooperation between local chambers of commerce, public institutions and voluntary organisations on both sides of national borders. I need hardly tell you that my group and I unreservedly endorse this report.
Mr President, since nobody else is asking for the floor, I would just like to make a comment. I suppose I am not really surprised, but perhaps a little disappointed, to hear the comments by Mr Jim Allister here tonight. We are discussing the PEACE programme and not the conflict. Like all conflicts, this conflict's roots go deep and it did not start in recent times, and like all conflicts it is much more complicated than indicated by Mr Allister. But regardless of those who question the efficacy of the PEACE programme and indicate their disapproval of EU funding, there is no doubt that the PEACE funds acted as a catalyst and, as I said earlier, through voluntary effort and voluntary time achieved value for money. Perhaps the best thing to say is that there is an end to the conflict and that the PEACE funding played a role in helping to achieve this very positive outcome.
Mr President, it is all very easy and very well for Miss Harkin to come to this House and to talk in the way she has talked.
How many constituents has she buried, murdered by terrorists? How many people have died in her constituency because the organisation that Miss de Brún represents decided they would die in pursuit of a political campaign?
The IRA murdered 2 000 of my constituents, so no one will lecture me in this House about the deep-seated feelings that I have, and no one will contradict me with justification for pointing out that the people that put so many of my constituents in their graves are the IRA, which Miss de Brún represents in this House.
To now see them in the government of my country is stomach-churning, and to find that they are there because they murdered and as a buy-off so that they will not murder again makes it even worse.
Member of the Commission. - Mr President, I would like to say that this debate has clearly confirmed the importance of the peace process in Northern Ireland and that important lessons have been learned during this process. The Commission will continue its contribution to consolidating the reconciliation process and will also facilitate the sharing of the lessons learned from the experience of peace-building with all other areas facing similar problems. In these efforts, the support of the European Parliament will certainly matter very much.
I would like to make two further comments:
To Jean Marie Beaupuy, the task force for Northern Ireland has been established to enhance and facilitate the participation of the people of Northern Ireland in all European Union policies and also to better coordinate and to build more coherence between different processes contributing to the consolidation of the peace and reconciliation process.
The second comment is that in these efforts the Commission would also like to help people in Northern Ireland to reduce the existing dependency on the public sector, on state aid and on the reliance of support coming in the form of grants. The conference which was mentioned by Bairbre de Brún was also exactly aiming at contributing to this process of bringing more private investment - a more vibrant private sector - to life in this part of the island. Once again, thank you very much for all your comments.
Rapporteur. -Mr President, I would like to thank those who spoke in the debate tonight. I listened carefully to them and to the points they raised. I am disappointed, however, by what Mr Allister had to say and I cannot agree with his allegations. I would like to praise the work the European Parliament and the Commission have done over the years in terms of the PEACE programme.
I would like especially to thank Commissioner Hübner for the personal commitment she has shown from her first day in that post and for her regular visits to Northern Ireland. Commissioner Hübner and the previous Commissioners have been true friends to the peace process in Ireland and it is reassuring to see the continuing role the Commission will have through the task force that was set up by President Barroso.
PEACE enabled a border community divided from the time of the partition to come together as a community. It brought young nationalists and unionists together to learn about each other's cultures. We especially acknowledge the important role women have in building peace and the important and valuable cross-community and cross-border work that has been done.
My Report highlights the fact that it is the most marginalised people in society who benefited most from PEACE, which is just as it should be. Nevertheless, if there are groups which have not already used this opportunity to make an application under PEACE I and PEACE II they should be encouraged to participate. The next step is to ensure that the good work that PEACE has done doesn't stop and that future generations benefit from the valuable work that started with the PEACE programmes and from the wonderful support the European institutions have provided.
The debate is closed.
The vote will take place on Tuesday, 20 May 2008.
Written statements (Rule 142)
), in writing. - (RO) The PEACE Programme represents not only a means of maintaining peace, but also an instrument favouring economic development and territorial cohesion. Its implementation by the regional governments and non-governmental organizations leads to the involvement of a wide range of communities, local organizations and marginalized groups in the process of governance and development. Moreover, financing regional projects through PEACE contributes to facilitating dialogue, reconciliation and agreements whose objective is to satisfy common interest and, consequently, avoid any type of conflict.
Northern Ireland is an example of good practice for all the other Member States that have experienced conflicts or are dealing with problems threatening their peace.
This is why I support the creation of a network of European regions and cities with a potential conflict risk and I believe that the promotion of local partnerships, best practice sharing and efficient cooperation between the regions and the intermediary Financing Bodies are essential factors for determining local communities to cooperate and work for maintaining peace.
I also plead for implementing programmes similar to PEACE in Southeast Europe as well, especially in the Balkans, mainly since the events in recent years have been an alarm signal.